 KELLY BROTHERS NURSERIES, INC.285Kelly Brothers Nurseries,Inc.andRetail Store EmployeesUnion,Local345, AFL-CIO.Case No. 3-CA-1878.December 9,1963DECISION AND ORDEROn July 26, 1963, Trial Examiner James T. Barker issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.'Pursuantto the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearingand, as explainedmore fully in The Remedy section,finds that no prejudicial error was committed.The rulings are here-by affirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the modifications indicated herein.The General Counsel has excepted to the Trial Examiner's findingthat four unfair labor practice strikers herein, Ellis, Kromer, K.Rounsville, and Cotton, failed to make unconditional offers to returnto work.We find merit in this exception.The Trial Examiner ap-parently overlooked Respondent's answer which admits that "on thedates indicated employees Ellis, Kromer, K. Rounsville, and Cottonstated they would like to return to work and were refused."On thebasis of Respondent's admission in its answer, we find that these em-ployees made unconditional requests for reinstatement and that Re-spondent violated Section 8(a) (3) and (1) of the Act by refusing toreinstate them.Accordingly, we do not adopt the Trial Examiner'sfindings of fact or conclusions of law with respect to these employees.THE REMEDY 2As we have found,inter alia,that Respondent violated 8(a) (3)and (1) of the Act by refusing the reinstatement requests of employees1The Respondent's request for oral argument is hereby denied as the record, includingthe exceptions and briefs, adequately presents the issues and the positions of the parties.-At thehearing, Respondent offered to prove, through the testimonyof twosupervisors,that it had made unconditional offers of reinstatement to certain employees who, as wehave found,had previously been discriminated against.The Trial Examiner rejectedRespondent's offer of proof on the ground that it contained matters for compliance pro-ceedings.In view of(1) the allegations in the complaint alleging that Respondent has at145 NLRB No. 36. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDEllis, Kromer, K. Rounsville, and Cotton, we will order Respondent,to the extent it has not already done so, to offer them immediate andfull reinstatement to their former or substantially equivalent positionsand to make them whole for any loss of pay they may have sufferedfrom the date of their original requests for reinstatement to the dateof any unconditional offer of reinstatement.The Trial Examiner further found that Evelyn Burrows had beenreemployed in March or April 1963.Although no exceptions weretaken to this finding, we note that the record shows only that shewas offered reinstatement in March 1963, and we so find.This find-ing, however, does not affect the recommended remedy as to her.We find that the nature of the violations, involving the Respond-ent's refusal to bargain and its discrimination against striking em-ployees, requires the inclusion of a broad cease-and-desist provision inthe Order.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Kelly BrothersNurseries, Inc., Dansville, New York, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Retail Store EmployeesUnion, Local 345, AFL-CIO, as exclusive bargaining representativeof its employees in the unit found appropriate, as described in theIntermediate Report.(b) Interrogating employees, in an unlawful manner, concerningtheir own or other employees' attendance at union meetings, their exe-cution of union authorization cards, or their other union or concertedactivities; requesting its employees as a substitute for bargainingthrough the above-named Union to form an employee committee forthe purpose of discussing grievances with management; warning em-ployees that it would not have, and there would not be, a union inthe plant; warning employees that their strike or other activity insupport of the above-named Union was jeopardizing their job tenure;and promising striking employees economic benefits if they wouldabandon the strike and return to work.(c)Discouraging membership in Retail Store Employees Union,Local 345, AFL-CIO, or any other labor organization of its employees,all times continued to refuse to reinstate these employees, and (2)the fact that theBoard must fashion an appropriate remedy, we believe the better practice would have beento accept such testimony.However, we find that the Trial Examiner's ruling was notprejudicial in the circumstances of this case,as Respondent will be permitted to presentthis evidence at the compliance stage to show a termination date for its backpay obliga-tion.We shall fashion our remedy to provide for offers of reinstatement to these em-ployees only in the event Respondent has not already made such offers. KELLY BROTHERS NURSERIES, INC.287by discriminatorily refusing to reinstate its employees or in any othermanner discriminating in regard to their hire or tenure of employ-ment or any term or condition of employment.(d) In any other manner interferingwith,restraining,or coercingits employees in the exercise of their right to self-organization, toform labor organizations of their own choosing, to join or assist RetailStore Employees Union, Local 345, AFL-CIO, or any other labororganization, to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to re-frain from any or all such activities,except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as 'a condition of employment as authorized inSection 8(a) (3) of the Act,as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Retail Store EmployeesUnion, Local 345, AFL-CIO, as the exclusive representative of theemployees in the appropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.(b)To the extent that it has not done so,offer to Cameron Cotton,Esther Dudley,Kenneth Wensel, Donald Ellis, Rodney Kromer, andKenneth Rounsville immediate and full reinstatement to their formeror substantially equivalent positions,without prejudice to their senior-ity and other rights and privileges, in the manner set forth in "TheRemedy" section of the Intermediate Report, as modified herein.(c)Make whole the above-named employees plus Leon Lyon, LesterSleight, David Wenner, and Evelyn Burrows,in the manner and ac-cording to the method set forth in "The Remedy"section of theIntermediate Report, as modified herein.(d)Preserve and, upon request,make available to the Board or itsagents, for examination and copying,all payroll records, social secu-rity payment records, timecards,personnel records and reports, andall other records necessary to analyze the amount of backpay due underthe terms of this Order.(e)Post at its Dansville,New York, warehouse,copies of theattached notice marked "Appendix."sCopies of said notice, to befurnished by the Regional Director for the Third Region,shall, afterbeing duly signedby a representative of the Respondent,be postedby the Respondent immediately upon receipt thereof, and be main-tainedby it for 60 consecutive days thereafter,in conspicuous places,including all places where notices to its employees are customarilyIn the event this Order is enforced by a decree of a United States Court of Appeals,there shallbe substituted for the words"A Decision and Order"the words "A Decree ofthe United States Court of Appeals,Enforcing an Order." 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for the Third Region, in writing,within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith.APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees in an unlawful mannerconcerning their own or other employees' attendance at unionmeetings, their execution of union authorization cards, or theirother union or concerted activities; request our employees as asubstitute for bargaining through Retail Store Employees Union,Local 345, AFL-CIO, or any other labor organization, to forman employee committee for the purpose of discussing grievanceswith management; warn our employees that we would not haveand there would not be a union in the plant; warn our employeesthat their strike or other activity in support of the above-namedUnion would jeopardize their job tenure; or promise our strikingemployees economic benefits for abandoning the strike and re-turning to work.WE WILL NOT discourage membership in Retail Store Employ-ees Union, Local 345, AFL-CIO, or any other labor organizationof our employees, by refusing to reinstate any of our employees,or in any other manner discriminating against them in regardto their hire or tenure of employment or any term or conditionof employment.WE WILL bargain collectively in good faith with Retail StoreEmployees Union, Local 345, AFL-CIO, as the exclusive repre-sentative of all employees in the bargaining unit described belowwith respect to rates of pay, hours of employment, and other con-ditions of employment, and, if an understanding is reached, wewill embody such understanding in a signed contract.The bar-gaining unit is:All warehouse employees, including shipping, packing, andmaintenance employees and truckdrivers employed at ourDansville,New York, warehouses, excluding office clericalemployees, professional employees, agricultural laborers, KELLY BROTHERS NURSERIES, INC.289guards, night watchmen, and supervisors as defined in theAct.WE WILL, to the extent that we have not already done so, offerCameron Cotton, Esther Dudley, Kenneth Wensel, Donald Ellis,Rodney Kromer, and Kenneth Rounsville immediate and fullreinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges.WE WILL make whole the following employees for any loss ofpay suffered by them as a result ofour failure,as required, totimely reinstate them to their former or substantially equivalentpositions of employment :Evelyn BurrowsLeon LyonCameron CottonLester SleightEsther DudleyDavid WennerKenneth WenselRodney KromerDonald EllisKenneth RounsvilleWE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form, join, or assist Retail Store EmployeesUnion, Local 345, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the Act, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiringmembershipin a labor organizationas a conditionof employment as authorized in Section 8(a) (3) of the Act, asamended.All of our employeesare free tobecome or remain or to refrain frombecoming or remainingmembers of Retail Store Employees Union,Local 345, AFL-CIO, or any other labor organization.KELLYBROTHERS NURSERIES, INC.,Erzployer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employeespresentlyservingin the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the734-070--64-vol. 145-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDdate of posting and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Fourth Floor, The 120 Building, 120 Delaware Avenue, Buffalo2,New York, Telephone No. TL 6-1782, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge filedon April 25, 1962, andfirst, second, third,and fourth amendedcharges filed on May 2 and17 andJune 8,1962, and February 25, 1963, respec-tively,the Regional Director of the NationalLaborRelations Board forthe ThirdRegion,on February 28, 1963, issued a complaint against Kelly Brothers Nurseries,Inc., hereinafter called the Respondent,alleging violations of Section 8(a)(1), (3),and (5)of theNational LaborRelations Act, as amended,hereinafter called theAct.In its duly filedanswer,Respondent admitted certain allegations of the com-plaint but denied the commission of any unfair laborpractices.Pursuant to notice,a hearing was held before Trial Examiner JamesT. Barker atDansville,New York,on May 7, 8, and10, 1963.All parties wererepresented at the hearing and wereafforded full opportunity to be heard, to introduce relevant evidence,to present oralargument,and to file briefs withme.Counsel for the GeneralCounsel presentedoral argument and thereafter,on June13, 1963, theRespondent filed a brief with me.Uponconsideration of the entire record andthe brief of theRespondent,and uponmy observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein, aNew York corpora-tionwithitsprincipal office and place of business in Dansville,New York, and aretail store in Rochester,New York.It has been at all times material herein en-gaged at said places of business and locations in the production,wholesale andretail sale,and distributionof fruittrees, shrubs,evergreens,and other nursery stock.During the 12 months immediately preceding the issuance of the complaint hereinRespondent in the course and conduct of its business operations sold and distributednursery stock having a gross value in excess of $1,000,000.During the same periodof time the Respondentshipped andtransported nursery stock valued in excess of$50,000from its places of businessdirectlyto Statesof the UnitedStates otherthan theState of New York.During the same period of time, the Respondent re-ceived nursery stockvaluedin excess of $50,000 transported to its places of businessdirectlyfrom States of theUnited Statesother than the Stateof New York.Uponthese admitted facts, I find that Respondent is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union,Local345, AFL-CIO, hereinafter called the Union,is and has been at all times material herein,a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that on or about March 29,1962,a majority of the ware-house employees employed at Respondent'sDansville,New York, warehouses desig-nated the Union as their representative for the purpose of collective bargaining withthe Respondent,and that on that date,and at specified times thereafter, the Unionrequested the Respondent to bargain collectively with it with respect to rates of pay,wages, hours of employment,and other terms and conditions of employment ofthe aforesaid employees.The complaint further alleges that the Respondent onMarch 29, 1962, and thereafter did refuse to bargain collectively with the Union asthe exclusive collective-bargaining representative of the employees aforesaid, andthereafter engaged in conduct calculated to undermine the Union'smajority statusand to interfere with,restrain,and coerce the employees in the exercise of the rights KELLY BROTHERS NURSERIES, INC.291guaranteed them in Section 7 of the Act.Additionally the complaint alleges that onor about April 18, 1962, and until May 25,1962, certain employees of Respondentemployed at the Dansville,New York, operation ceased work concertedly, whichcessation of work, the complaint continues,was both caused and prolonged by theunfair labor practices of Respondent;and that on various specified dates, 10 em-ployees who had engaged in the strike made unconditional offers to return to theirformer or substantially equivalent positions of employment,but were denied em-ployment by Respondent because they had engaged in concerted or union activity.The Respondent acknowledges in its brief the commission of technical unfair laborpractices in refusing to bargain with the Union,but it specifically contests the ap-propriateness of the unit contending that all individuals employed therein were andare agricultural laborers and/or casual employees.Additionally,itdenies thethreats, interrogation,and promises of benefits attributed to it in the complaint.Further, it contends that in the spring of 1963 it offered reinstatement to all laid-off employees.Additionally,itasserts that the Union,the Charging Party herein,isnot an interested party in the proceeding having withdrawn its representationpetition pertaining to Respondent's employees prior to filing the instant charges.Moreover,with respect to this contention,Respondent contends in its brief that itwas denied information vital to the effective prosecution of its defense in the instantmatter by the Regional Director's refusal to provide Respondent information "asto the date of the Petition for withdrawal[of the representative petition]and thedate of its filing with the Regional Director." iA. Organizational effortsOn March 26,1962, 13 employees of Respondent met with Union RepresentativeJames Colombo and executed authorization cards.An employee committee wasformed?Between March 25 and 29,a total of 75 employees executed authorizationcards.Thereafter,on March 30, two other employees executed cards?B. The bargaining request and refusalIn the meantime,on March 29, Union Secretary-Treasurer Harold Emma sent aletter to Respondent containing the following text:Please be advised that a vast majority of your employees have authorizedthisUnion to represent them for the purpose of negotiating a collective-bargaining agreement.Accordingly,we request that you set a date wherein we can prove ourmajority and thereafter commence negotiations.We would appreciate your prompt reply hereto.Respondent received the letter on March 30.Thereafter,on April 5, Emma andUnion Representative Robert Miller called on William and John Kelly, Respondent'spresident and secretary-treasurer,respectively,and orally requested Respondentto recognize and bargain with the Union.The Kellys informed the union repre-sentatives that they would not bargain with the Union and further advised themthat Attorney James Burke would act in their behalf in the matter.On April 10,Emma telephoned Burke and again repeated the Union'sdemand for recognitionand bargaining.Burke informed Emma that it was necessary for him to be out oftown and that he desired time to "look into the matter."Subsequently,on or aboutApril 16,Emma again telephoned Burke and at that time Burke informed Emmathat Respondent would not bargain with the Union since it was Respondent's posi-tion that their employees were agricultural laborers and were not "employees"withinthe meaning of the Act?1 There is no merit in the defense last advanced.The standing of a charging union seek-ing vindication of guarantees and sanctions of the Act is not dependent upon its repre-sentative status.Further while Respondent's position with respect to the withdrawal ofthe representation petition is obscure,if it is meant to imply that the withdrawal is in-consistent with the Section 8(a) (5) allegations of the complaint,in view of the determina-tions hereinafter made, the contention is without meritJoy Silk Mills,Inc,85 NLRB1263If it is intended merely to reserve its position-advanced in colloquy at the hear-ing-of nonconsent to the instant proceeding or to recognition of the Union without anelection,it likewise has no validity as a defense herein.2The credited testimony of ColomboaThe foregoing is predicated upon the stipulation of the parties.+The foregoing is predicated upon the stipulation of the parties 292DECISIONS OF NATIONALLABOR RELATIONS BOARDAt the hearing President John Kelly testified that he had not bargained with theUnion at any time since the receipt of the Union's March 29 letter and that the solereason was that he believed the individuals involved to be "agricultural employees."Ultimately, pursuant to a petition of the Union and on the basis of a hearing dulyheld in Case No. 3-RC-2855, the Board in a Decision and Direction of Electionissued December 11, 1962,5 found the following employees constituted a unit ap-propriate for collective-bargaining purposes:All warehouse employees, including shipping, packing, and maintenance em-ployees and truckdrivers employed by the Employer at its Dansville, New York,warehouses, but excluding office clerical employees, professional employees,agricultural laborers, guards, night watchmen, and supervisors, as defined inthe Act.On March 29, 1962, the day on which Union Representative Emma posted hisabove referred to letter to Respondent, Respondent employed at its Dansville, NewYork, place of business in the warehouse unit pertinent herein, 90 rank-and-file em-ployees and 5 supervisors.One additional rank-and-file employee was employed onMarch 30.6C. The alleged interference, restraint, and coercion1.Prestrike eventsa.Donald EllisOn March 29, employee Donald Ellis conversed with John and William Kellyin John Kelly's office.?John Kelly asked Ellis if he had signed a union authoriza-tion card.Ellis said that he had.Kelly asked Ellis what his dissatisfaction wasand inquired if he had not always received "fair and square treatment." John Kellyalsomade reference to Respondent's financial condition and further called Ellis'attention to Respondent's "opendoor"policy in dealing with its employees, and itspast policy of accommodating employees in solution of their personal problems.He expressed surprise that in this instant situation Ellis had not brought his grievancesto him.With reference to the authorization card Kelly inquired if Ellis "knewwhat it was."Ellis said that he did, whereupon John Kelly asked Ellis why he hadsigned it.Ellis answered that he thought the employees "should have some differentbenefits than what [they] were getting." John Kelly answered that "things likethat could be worked out among ourselves," stating the employees did not "needa union or third party,and if [the employees]had any complaints or any grievances[they] should come to the office and talk them over first."John Kelly then inquired if employees Cameron Cotton and Leonard Babcockhad been present at the March 26 meeting.In addition,he read several namesfrom a piece of paper and asked if those individuals had been present. John Kellyadded that there were others who had attended the meeting and wanted to knowtheir identity.Ellis answered tht he did not remember all of the individuals whohad attended the meeting.Ellis credibly testified as follows with reference to John Kelly's further commentsconcerning employees Cotton and Babcock:He told me I shouldn't associate with them, that they tried to cause troublebefore, I shouldn't go up town on Friday nights with them, I was a family manand the place for me was home with my family. I told him if I had to workwith them during the day, I could associate with them at night.During the conversation the discussion turned to benefits which the employeesdesired.A drinking fountain in the storage area and restroom facilities were dis-cussed.John Kelly asserted that he would "try to straighten [these matter] out"without "the third party."He further stated "there would be no Union as far ashe was concerned." 8iKelly Brothers Nurseries,Inc.,140 NLRB38.The Board found, adverseto the Com-pany, that the employees in the unit were not agricultural laborers or casual employees.°The foregoing is predicated upon the stipulation of the parties.7Respondent denies having any knowledge of the employees' union activity prior toMarch 30 and accordingly denies the conversation and others considered below occurredon March 29However, credited testimony of Kenneth Rounsville, hereinafter considered,reveals Respondent had knowledge of the organizational efforts of its employees prior toMarch 29.8The foregoing is predicated principally upon the testimony of Donald Ellis as supportedin some aspects by the testimony of John and William Kelly.While I found the testimony KELLY BROTHERS NURSERIES, INC.293b.Lester Sleight and Leon LyonThe same day, March 29, William Kelly entered the steel building at the plant,caused the three packaging machines to be shut down, and called Sleight, Lyon,and two other employees, whose identity is not established in the record, outsidethe building and there spoke to them.He inquired of the employees concerning anycomplaints or "gripes" that they might have.During the conversation he askedthe employees if they "knew anything about the Union." 9c.Cameron CottonCameron Cotton credibly testified that on the same day, March 29, he was calledinto the office and there conversed with John and William Kelly. John Kelly saidthat he had a list containing the names of eight individuals who he knew hadattended the meeting of March 26.He read the names off to Cotton and inquired"who else" had attended.Cotton refused to supply the names but stated that hehad been present and had signed a card. John Kelly stated that he knew thatCotton had been the "originator of getting in touch with the Union." John Kellycredibly testified concerning the balance of the conversation as follows:I asked him what was troubling him, we had always had good relations withour help, the success of our Company depended upon loyal employees, that wehad made progress over the recent yearsThat as far as I knew, that people working for us, they were satisfied, wewere a small operation, both my brother and I saw the employees everyday,if there was any grievances or any complaints, I was surprised that he or othershadn't brought them to our attention. I further stated that any of the boyswho wanted accommodations, wanted an advance on their pay or a loan,if they wanted to borrow a truck or any accommodations, they had alwaysfound my door open, and that I was surprised in this case they hadn't donethe same thing.His reply was "All we want is the Union." I said "What canthe Union do that we can't do ourselves?"I suggested"If you want to havea grievance committee, you could form your own committee.We will talk overany grievances present and go from there. If we can't make progress, thenwe'llmake other arrangements."He said"Well, you have your association,your American Association of Nurseries where you get together to peg pricesand to organize against labor."He said "You have taken an active part inthe Dansville Board of Trade to keep other industry out of town so you'll haveplenty of labor." I said "Cam, do you really mean what you're saying?"Hesaid "I certainly do."My reply was "If he spent as much time in an effort topromote the community and bring in new industry in here as I have, I'd reallyfeel insulted.If you feel that way it's just a waste of time to talk to you."Imentioned the fact that we had made advances to some of the boys. I men-tioned the fact that within the last few months one of the boys had occasionto apply for a mortgage from the bank where my brother is a Director. Dueto the fact that my brother was on the committee, he got quick action. Billinsured [sic] them that he had steady work and he was a good employee. Theonly word I could get from Cotton was that, well, he just wanted a Union.I also stated to him, "You have made the statement publicly that you havebroke Maloney's Nursery. If you're out to break us, what good would it beto us or the employees. If we go broke, our job is gone and everybody's jobof John Kelly concerning this incident to be credible, I am convinced that his testimonydoes not fully describe the entire conversation, but that, rather, the testimony of DonaldEllis accurately depicts that portion of the conversation to which John Kelly did not refer.6The credited, uncontradicted testimony of Lester Sleight.By use of 'Sleight's pretrialaffidavit, the General Counsel attempted to refresh Sleight's recollection relating toWilliam Kelly's alleged Interrogation of the employees concerning card signing activityAfter referring to his pretrial affidavit for that purpose, Sleight testified, "According tothe statement which was written when my mind was fresh about what went on . I dorecall that he [Kelly] asked if we had signed any union cards or if we knew anythingabout the Union." Sleight further testified, however, that lie had no independent recollec-tion of what was said on the occasion in questionNo effort was made to establish afoundation relating to the taking of the pretrial statement or to offer it as past recollectionrecordedAccordingly, on the state of the record, I find that the General Counsel failedto establish that during the conversation William Kelly did, in fact, inquire if the em-ployees had signed union cards. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDis gone."That in substance is what I said. I could get no reply from Cottonexcept "We want a Union."I told him we had been advised by Counsel and by the American Associationof Nurseries that we were definitely agricultural and, as such, we didn't comeunder the jurisdiction of the National Labor Relations Board. I felt under thosecircumstances, if the boys wanted to have their own committee or Union, wecould accomplish the same thing, no third party was needed to straighten outthe differences between us. I emphasized the fact that we were small, notowned by outside interests, didn't have outside management, the primary stock-holders were in touch with the employees every day, and as far as we knew,we had a pleasant and a satisfactory atmosphere. I told him I thought thiswas a poor time to be bringing up any trouble.All winter we had been workingshort hours and money was safe.We could discuss any differences then.Now, we were in the beginning of our season where we had to do all of ourshipping in the short time and our success or failure depended on what we didin the short time. I told him about our finances, how I had worked myselfinto the verge of a nervous breakdown two years ago when business was bad andour credit was extended to the breaking point, we borrowed all the moneywe could to prevent having any general lay-off of our regular employees, andthat I was surprised that now when we thought we were going to have a fairlygoodseasonthat supposedly loyal employees would be trying to cause ustrouble, that at the time he was there, both he and I should be working andthat every hour that we lost was good money hours by comparison to otherparts of the year.10d.Kenneth RounsvilleAlso on March 29, William Kelly called on employee Kenneth Rounsville at hishome.William Kelly stated that he had heard from "an outside source, up townsomewhere" that the Union was trying to organize the employees.Kelly statedthat he had heard there were "cards circulating" and asked Rounsville if he hadsigned one.Rounsville stated that he had and Kelly asked if he knew what hehad signed.Rounsville stated that he had.Thereupon Kelly asked if he couldspeak with Rounsville'swife who was also an employee of Respondent.Rounsvilleasked his wife to join the conversation.Kelly stated that he was not aware "therewas anybody that had any grievances" and asked Mrs. Rounsville what some of thegrievances were.Mrs. Rounsville stated that the "biggest one" seemed to be thelack of any unemployment insurance.William Kelly stated that he "didn't wanta bunch of foreigners coming in and running his business."He further stated thathe would not have "a third party in there." iie.Kenneth Rounsville and Ed WingOn March 30 employees Kenneth Rounsville and Ed Wing were called into theoffice and there conversed with William and John Kelly. John Kelly credibly testi-fied concerning the conversation as follows:I asked him[referring principally to Rounsville]what his grievances were,I thought he was satisfied, that my door was always open if there were anycomplaints.I said "If you want to borrow a truck or want to borrow money,which you have, from us, you have felt free to come in and I have alwaysaccommodated you.And now, if you have some grievances with us, why don'twe talk this over? If you want to have a group of your own, let's give it atry and see if we can't settle any differences that might exist."His stockanswer was "We want a Union." I called his attention to the fact that we gavehim permission to cut trees, Christmas trees. I said "Did you ever tell us howmany Christmas trees you cut?"He said "No." "Did you ever get a billSUThe foregoing is supported by the credited testimony of William Kelly. I do notcredit Cotton's testimony to the effect that John Kelly stated "there would be no union,"that he would "close the doors before he had a third party come in"; that the Companywould be "broke up and the employees would be sorry because they would not have anyjob."Cotton's testimony in these respects seems to be his own interpretation of the mean-ing of John Kelly's statements rather than a literal repeating of Kelly's actual remarks.Neither do I credit Cotton's testimony to the effect that John Kelly asked him to sign apetition to "get the union out" and stated his intention to have "other people" sign thesame petition.u The foregoing is based upon the credited testimony of Kenneth Rounsville. KELLY BROTHERS NURSERIES, INC.295for [sic] us?" "No." "Don't you think you have been treated fairly and weshould receive the same treatment from you?" I told him that I gave preferenceto his wife.We were criticized by other women because we put her on early.We had her help with the catalogs in February and March rather than puttingon somebody else, and just tried to appeal to his sense of fair play; if therewas any differences between us, we should talk it over in the same manner whichhe would come in to seek accommodations which were always granted.Hewent on to say about the Board of Trade. I didn't go to any length with him.I just figured that he had his mind made up and it would be a waste of time forme to go any further.Concerning his attitude toward the Union, John Kelly, credibly testified as follows:.I told him the same thing that I told the other boys, "We're definitelyagricultural, we were advised by our Counsel and by the American Associationof Nursery Counsel that we don't come under the N.L.R.B. jurisdiction." Ifelt that asa smalloperation, the fact that we saw the employees every day,if there were any differences, we could work them out, and they could haveone of their own committees. I made no threats or promises whatsoever.12Moreover, during the conversation John Kelly stated that he had spoken to thelocal parish priest concerning the Union, and had concluded that "as a result ofmy being sick . . . [Respondent] can't afford a union, and we're not going to havea union." 13f.Storage area meetingOn March 30 several employees who had attended the March 26 union organi-zational meeting at which an employee committee was formed, met with WilliamKelly in the plant storage area.Employees attending the meeting included Cotton,Kromer, Ellis, Rounsville, and Wensel.Kelly asked the employees if they "couldn'ttry to iron out this thing between the Company and [the employees] and avoid athird party."Kelly further suggested that the employees form a committee toachieve this end.He told the employees to "think it over" and stated that he wouldcall the employees together early the next week to find out what they had decided.14g.Bulb room meetingOn April 3, William Kelly again met with the group of employees with whom hehad spoken on March 30 concerning the formation of a committee.He asked theemployees what they had decided in this regard.Kenneth Rounsville crediblytestified concerning the meeting as follows:At that meeting, Bill Kelly asked what we thought about forming a committee.He said that we should-we should all get together and air our complaints."I'm not guaranteeing that we can do anything about them, but I'm willing tolisten,"words to that effect.He said "You don't have to be afraid to tell meanything, any improvements or complaints you have.You won't be fired forwhat you think," he said.He said "I'll go outside and, when you come to aconclusion, you can call me back in.Hash this over among yourselves," so bewent outside.We cast paper ballots and put our opinion on the ballot and putit in the box and called Bill back in, and he started looking at the papers, andafter he counted out seven or eight of them, he said, "Boys, this doesn't lookgood."He said "I want you to understand we're not going to have a Union inhere.I'm not made of jelly and I'll fight this to the last letter "Then heasked if we had any other opinions on how we could improve this place, improve13The foregoing is supported by the credited testimony of William Kelly, and by por-tions of the testimony of Kenneth Rounsville and Ed Wing. I do not credit the testimonyofKenneth Rounsville to the effect that John Kelly stated that Respondent would "goout of business" before it would recognize the Union.Employee Ed Wing who was alsopresent during this conversation was equivocal in his testimony regarding this matter.He admitted that he could not remember whether John Kelly had made this statementon this occasion or during some other conversations.11 The credited testimony of Kenneth RounsvilleEd Wing credibly testified Kellyasserted that he "wouldn't have the Union, he didn't want the Union " I do not creditJohn Kelly's denial of having informed the employees that he would not have a union14The foregoing is predicated upon the credited testimony of Kenneth Rounsville andKenneth WenselCotton's testimony to the effect that Kelly stated affirmatively on thisoccasion in conjunction with his suggestion that the employees form a committee that"we were not going to have a union" has no other record support and I do not credit it. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDthe efficiency of production and things like that and they gave him, differentones gave their own opinion and Bill wrote them down on a paper. That'sall I can remember.15Approximately 30 minutes after the meeting William Kelly in chance meeting withKenneth Rounsville inquired what the employees had decided about the committee.Rounsville answered that he did not know but that "from what I've heard, I don'tthink they want a committee."Rounsville further stated, "It'smy opinion weshould have a Union."William Kelly answered: "There won't be any Unionin here." 16h. Steel building meeting-April 13-male employeesOn April 13, John and William Kelly met with all of the male employees in thesteelbuilding on Respondent's premises.The following credited testimony ofKenneth Rounsville accurately reflects what occurred at the meeting:John Kelly did most of the talking.He brought up the subject of havingbeen sick and hadn't did [sic] too well financially.They were trying to get outof the hole.He stated there were different people around there he had helpedout.He mentioned that we ought to get together and form a committee, thathe couldn't see where a Union would help us any because he didn't want athird party coming in there anyway in the first place.Well, after he talkedon it for awhile, he asked various members that had been present at the meetingwhen the first cards were signed if they had anything to say.He asked if I had anything to say. I said "No."He said "You had plentyto say before" then he talked more about this committee, that we could gettogether and iron out our complaints, see if something could be done aboutthem.Then he asked different men around there-I can't remember theirnames-what they thought about it and they said it was all right with them.He said, I remember he asked them-particularly, he asked Rudy Pfuntner [asupervisor] and Rudy said he didn't know what it was all about.He asked mewhat I thought about forming a committee. I said "I'm sorry, John, but Idon't have the same opinion as you."That about ended the conversation atour meeting.i.John Kelly-Rounsville conversation-April 13Shortly afterthe meeting in the steel building, Kenneth Rounsville was called intoRespondent's office and there conversed with John Kelly.Kelly spoke to Rounsvillesaying, "Ken,I want you to realizeyou'vegot a large family and you're jeopardizingyour job byall this activity."Rounsville responded,saying, that he had giventhe matter much thought, felt he was "doing the right thing" in supportingthe Union,and asked Kelly to respect his position.17j.William Kelly-Rodney Kromer conversation-April 14On April 14, Kromer conversed with William Kelly in the plant storage area.William Kelly, who was going through the storage building, approached Kromer athiswork station and asked him if "he or any of the other men" had "everthought . . . further about the suggestion . . to form . .. a committee."Kromer answered that he had not and the conversation ended.1813The testimony of Rounsville is supported by that of employees Cotton, Kromer, andWeaselJohn Kelly did not testify in detail concerning this incidentHis general denialof ever having stated that he would not have a union is not sufficient to overcome creditedtestimony with respect to this incident16The credited, undenied testimony of Kenneth RounsvilIe17The credited testimony of Kenneth Rounsville. I reject John Kelly's denial that hedid not, as testified by Rounsville, in words or substance state that Rounsville was jeop-ardizing his job by his activities.Rounsville impressed me generally as a credible witnesswith an accurate recollection of the event.On the other hand, John Kelly admitted thathe had no clear recollection of the incident19The credited testimony of William Kelly. I do not credit Kromer's testimony to theeffect thatWslliam Kelly stated on this occasion that if Kromer wanted a raise or washaving financial trouble to come in the office and "he would see what he could do" forKromer.Kromer's testimony in this regard impressed me as being hesitant and equivocal.On the other hand, William Kelly categorically denied having made the statement whichKromer attributes to him. I credit William Kelly. KELLY BROTHERS NURSERIES, INC.297k.Kromer-John Kelly conversation-April 17Kromer testified that on April 17, as he was entering the office and John Kellywas leaving John Kelly spoke to him stating that, "he had heard there was going tobe a walkout" and for Kromer "to forget about the third party, to come into work."Further according to Kromer, John Kelly stated "if there was a walkout . . . Iwould be jeopardizing my job . . ." John Kelly denies having made this statementto Kromer or to any other employee. I credit Kromer's testimony and reject JohnKelly's denial.While the decision to strike was not made until the employees metwith the union representatives on theeveningof April 17, the pendency of a walkoutappears to have been the subject of some speculation as evidenced by John Kelly'sstatement to the assembled female employees at the plant, as discussed below, andto have been a matter of concern to him.His efforts to convince Kromer not tojoin the walkout is in keeping with his subsequent efforts (discussed below) to haveemployees abandon the strike and return to work.I.The meeting of female employees-April 17On the afternoon of April 17, John and William Kelly assembled the femaleemployees in the bulb room at the plant and there John Kelly spoke with them.John Kelly commenced by observing that he understood that the employees hadbeen contacted by the Union and invited the employees to air their grievanceswith him.He indicated his willingness to "sit down and talk over" their grievanceswith the employees.He stated that they could form a committee of their ownchoosing, asserting further that the Company "wanted to have and thought [it]had loyal employees."He stated to the employees that they were then enteringthe "busy period" and indicated his surprise that they would have "this unrest."As the conversation progressed, individual employees volunteered their complaintsand commented on a variety of matters relating to facilities and benefits. JohnKellywould respond advancing the Company's point of view on the mattersdiscussed.19During the meeting, John Kelly stated that in the event of a walkout or strikeemployees who participated "could be replaced."He further stated that employeeswho did not participate in the walkout but remained at work "would be rememberedin the future." 202.The strikeOn April 17, 1962,a meetingwas held which was attended by approximately 79of Respondent's employees.Also present were five union officials including, JamesColombo, Harold Emma, and Robert Miller.Colombo commenced the meetingby introducing Emma who read to the group the letter which he had sent toRespondent on March 29, 1962. Emma thereupon told the gathering of attemptsthat he and Union Official Miller had made to gain recognition from Respondent.Emma asserted, in substance, that they had been unsuccessful in these attempts.The union officials discounted the effectiveness of the employee committee thenunder consideration by the employees.The discussion turned to the strategy to befollowed in the existing circumstances, and Emma suggested that the employeescould "take a straight strike vote."A discussion of the hardships and economicconsequences of a strike followed and Respondent's failure to answer Emma's"The credited testimony of John Kelly as supportedby thecredited testimony of EvelynBurrows,Esther Dudley,Verna Taylor,and EltheaKingThe facilities and benefits dis-cussed were restroom facilities,a drinking 'fountain, loss of overtime pay, and unemploy-ment compensation2aThe credited testimony of Cathryn Cornbau as supported by the credited testimony ofEvelyn Burrows I do not credit the testimony of Marjorie Rounsville and Esther Dudleyto the effect that Kelly said any employee that"went on a picket linewouldbe replaced "Neither do I credit John Kelly's testimony to the extent it is a denial of having made thestatements attributed to him by Cornbau and Burrows In making the above credibilityresolution I have carefully evaluated the testimony of witnesses called by the Respondentwho also attended the meeting in questionWhile respondent'switnesses Verna Taylor,Elthea King,JosephineWest, and Helen Truax, who impressed me as generally truthfulwitnesses,appeared not to recall having heard John Kelly make the statement attributedto shim, my analysis of their testimony leads me to the conclusion that the testimony ofCornbau and Burrows is a more accurate gauge of John Kelly's commentsBlakely'srecollection of the meeting was too tentative and fragmentary to be reliableRuthSleight had no recollection of the details of the meeting 298DECISIONS OF NATIONALLABOR RELATIONS BOARDMarch 29 letter was considered.Employees asserted that they had been"threatenedwith their jobs"and Colombo advised them that a strike was a weapon for counter-ing the Respondent'saction.The employees voted to strike.The strike com-menced on April 18 and ended approximately May 25, 1962,after which the strikeeffort appears to have dissipated.213.Early strike reactiona.John Kelly-Kenyon conversation-April 18On April 18 Clayton Kenyon conversed with John and William Kelly in the Re-spondent's office. John Kelly credibly described the conversation as follows:Early in the morning,7:30, the picket lines were there. I said to Clayton,I said "What's there to this?Are you dissatisfied?""No," he said,"I thinkImade a fool of myself." I said, "Well, why don't you go back to work?There's lots of work to be done.Let's go get going." So he went back to work.At one point in the discussion John Kelly observed,"Well, if you want to put usout of business with the strike,we'll just have to take the consequences." 22b.William Kelly-Dorothy Owens telephone conversationOn the evening of the first or second day of the strike Dorothy Owens receiveda telephone call from William Kelly.Kelly asked Owens why she had not returnedtowork.Owens answered,in substance,that she was in favor of the strike'sobjectives.Conversation ensued concerning the purpose of the strike and WilliamKelly remarked,"Well, if you would return to work, I can promise you a raise inwages and favoritism in the future." 234.Picket line conversationsAfter the strike commenced on April 18, and during the 8-day period that fol-lowed, John and William Kelly conversed at different times with several of thepicketing employees relative to their return to work.a.Ed WingThe first such conversation occurred between William Kelly and Ed Wing onApril 18.On this occasion William Kelly asked Wing, a full-time order filler,to return to work observing that "quite a few of the other ones had already goneback in."Kelly further commented that Wing should"go back in and join them."Wing stated that he could not go back in until the rest of them went back. Theconversation ended at this point.24"The foregoing is based upon the credited testimony of James Colombo,John Ellis,Kenneth Rounsville,Cameron Cotton,and Rodney Kromer."'Kenyon did not impress me as a witness possessed of a vivid recollection of the eventsconcerning which he testifiedI do not credit his testimony to the effect that one of theKellys stated"he would close the doors before he would recognize the Union."2'The credited testimony of Dorothy Owens.William Kelly admitted having a con-versation with Dorothy Owens but did not recall the date. I credit Owens'testimony thatthis conversation took place on the first or second day of the strike.I have consideredKelly's testimony to the effect that any discussion of wages related to a raise that hadbeen granted to all female employees as a result of their complaint registered at hisApril 17 meeting with them in the bulb room,but I do not credit him in this respectKelly's assertion that wage increases were discussed at the bulb room meeting which tookplace just a day or two prior to the event in question has no record support.Moreover,liewas unable to recall whether the general wage increase to female employees was madeduring the third or fourth week of April In the circumstances,I credit Owens'testimonyto the effect that the wage increase was held out to herindividuallyand no mention wasmade of it general wage increase24The foregoing is based on the credited testimony of Ed Wing and that of WilliamKelly whose version of the incident supports the foregoingI do not,however, creditEd Wing's testimony on direct examination that William Kelly remarked during thisconversation in connection with his request that Wing return to work,"you wouldn'twant to jeopardize your job, would your"Wing's testimony on cross- and redirectexamination was ambivalent and cast doubt upon the accuracy of his recollection in thisrespect. KELLY BROTHERS NURSERIES, INC.299b.Esther DudleyEsther Dudley credibly testified that John Kelly conversed with her on the picketline.John Kelly asked her "to go back to work," and further said that "he wouldgive [her] more an hour and more in working time." John Kelly denies havingmade the latter statement attributed to him by Esther Dudley.However, I creditDudley 25c.Donald EllisDonald Ellis, employed by Respondent on a full-time basis as a truckdriver andgeneral handyman, conversed with John Kelly on April 19 on the plant premises.Kelly suggested to Ellis that he should return to work and "not be out front withthe rest of the men," and that Ellis "could come back in and go to work and forgetit."Ellis answered he would return to work when Kelly "settled with the rest of thefellows and the Union.and not until then."During the conversation, Kellyindicated that he would "try to give [the employees] benefits" that had been dis-cussed at the April 3 meeting with the male employees 26d.Kenneth RounsvilleAlso on April 19, John Kelly conversed with Kenneth Rounsville on the picketline.Kelly drove up in his automobile, stopped and stated to Rounsville, an em-ployee of some 7 years' standing, that he had "better get back to work."He furtherstated during the conversation "you might lose your job over this."Rounsvilleanswered that this was up to him and Kelly remarked, "No, it's up to you."There-upon Kelly departed the scene27e.Lester SleightOn the same day, April 19, John Kelly approached Sleight, a full-time employee,on the picket line and asked him to come into the storage area of the plant.Therethey conversed. John Kelly credibly testified concerning the conversation asfollows:.I said "What's bothering you?" I said "Don't you appreciate anything Ihave done for you?" "Well," he said "Yes," he said "But I got to go alongwith the boys." I said "Don't you realize you would probably be in jailright now if I hadn't made several phone calls and my brother went to bat fora lawyer and got you out of jail last summer to help you'We never had anycharges for our efforts.We were glad to help " I said "Didn't you appreciateit?""Well," he said "I guess I did," I said "Now, I can't understand how youwould be a participant in the strike when you haven't given us an opportunity totalk to you to talk over anything that might be bothering."He said "Why don'tyou have Clayton Kenyon come out?He was one of the organizers of theUnion, and now he's the first one to walk across the picket line " I said "That'snone of my doing." I said, "You have to make up your own decision as towhat you do." I said "I thought we treated you fair.We helped you everytime we could.You say you have got no complaint, you have got to go alongwith the boys " I said, "If, that's it, I can't argue any more."That was thecourse of the conversation.He had no complaints.He was apparentlyhappy.He appreciated what we had done a year ago, but now he was moreor less talked into it.2825 In crediting Dudley I have considered the credited testimony of Dorothy Owens relat-ing to her telephone conversation with William Kelly wherein a similar offer of increasedpay was made=eThe foregoing is predicated upon the credited testimony of Donald Ellis.Ellis im-pressed me as a credible witnessI do not believe that the conversation between JohnKelly and Ellis was as limited as the testimony of Kelly would indicate. I am convincedthat Ellis' testimony more accurately reflects the substance of the conversationHowever,I am not convinced that included in the "benefits" that Kelly would "try to give" wasadditional monetary compensationIncreased wages were not discussed at the April 3meeting and it is significant that in his testimony Ellis did not make reference to monetarycompensation until his redirect examination and after a leading question by the counselfor the General Counsel."The credited testimony of Kenneth RounsvilleI do not credit John Kelly's versionof this conversation.211 do not credit Sleight's version of this conversation.He indicated a certain de-ficiency of recollection of specifics and he did not recall all of the conversation. I findJohn Kelly's version more reliable. 300DECISIONS OF NATIONALLABOR RELATIONS BOARDf.Cameron CottonThe following day, April 20, John Kelly conversed with Cotton in front of theplant storage area.Cotton credibly testified concerning this conversation as follows:... Mr. Kelly again accused me again of ruining Maloney Brothers.He toldme that every hour I kept the employees out there on the picket line I wascosting him thousands of dollars, and I told him then that I wasn't keeping thepeople out there, if he would just talk to the Representatives, we would all goback to work.He said he would have nothing to do with the Union Repre-sentatives.He said I was never to enter his door again 29g.Rodney KromerOn or about April 26 Kromer conversed with John Kelly at the picket line nearthe company parking lot. John Kelly, who had just parked his automobile, statedtoKromer, "Forget about this and go into work and.[everything]will beforgotten."Kromer stated he "wouldn'tgo inwithout the third party [Union],"and John Kelly answered, "There would be no third party."Kelly went on tostate that he had "lost a lot of money and he could get along on what scroungehelp he had until he could get better." The conversation ended at this juncture 30h.William Kelly-Ed Wing conversationOn or about April 28, William Kelly, accompanied by his family, drove to thehome of employee Ed Wing. There he conversed with Wing in Wing's front yard.William Kelly credibly testified concerning this incident as follows:.His wife was nearby and I asked him when he was coming back to work.I told him again that we had plenty of work for him, this was the busy time,he could have all the overtime he wanted, just like the other people have had theopportunity of having during our busy season. I said "Why don't you comeback to work?"And also "When are you going to come back to work?"... He said he didn't know when he was coming back to work, he was goingto stick it out with the other menIn substance, that when they came back towork . . . he would also come back to work; something to that effect..Knowing that he had a growing family, knowing that within the past year hepurchased a home and was paying on it, I said, "Ed, do you need some moneyto tide you over 'till you get back to work?".."No," he didn't need anymoney and he was thinking of taking another job, I said after that, in effect"Well, when you make up your mind to come back to work, the door is alwaysopen.We'll welcome you back just like we have any time in the past-duringmy previous conversation with you."That was the substance of my conversa-tion with Ed Wing that particular evening.31i.Employees seek reinstatementThe strike that commenced on April 18 did not cause a cessation of Respondent'soperations.Employees began reporting to work on the first day of the strike andthe picketing, which had been conducted by many pickets on the initial day, ceasedcompletely on May 8 and for several days following.On May 14, and for approxi-mately a week thereafter, two or three individuals picketed.32The strike effort hadended completely by May 25.33There is no evidence that the Union endeavored to negotiate any strike settlementor communicated with Respondent concerning the reinstatement of any employee.The complaint alleges that Respondent denied reinstatement to 11 employees whohad participated in the strike that commenced on April 18, despite their unconditional"° John Kelly denies having had this conversation with CottonI am not convincedupon my observation of him as he testified that Cotton was the caliber of witness whocould fabricate this testimony out of the whole cloth.On the other hand, John Kelly hadmany conversations with many different individuals during this period and it is entirelyconceivable that he could fail to remember this specific conversationIn the circum-stances, and on the present record, I credit Cotton30The credited testimony of Rodney Kromer John Kelly was not interrogated concern-ing this conversation31The testimony of Ed Wing supports this testimony but I am convinced that WilliamKelly's version more accurately reflects the entire conversationssThe credited testimony of John Kelly33Union Representative Colombo so testified. KELLY BROTHERS NURSERIES, INC.301request that they be reinstated.34The record is devoid of evidence suggesting thatCameron Cotton, Donald Ellis, Rodney Kromer, or Kenneth Rounsville at any timepertinent herein sought reinstatement to their former positions of employment.However, during the period April 25 through May 3, six of the striking employeespersonally contactedWilliam or John Kelly seeking reinstatement to their formerpositions.On April 25, employee Leon Lyon contacted William Kelly at Respond-ent'soffice.Lyon, who worked for Respondent from approximately March toDecember each year, asked William Kelly if he could return to work but Kellystated that he "was all filled up right then" and suggested that Lyon check with himin a few days.Lyon returned in approximately a week and a half and spoke withWilliam Kelly in the shop.Lyon asked Kelly if he had any work and Kellyanswered, "Not right yet."During periods pertinent to the allegations of the com-plaint, Lyon did not again return seeking employment from Respondent.35One evening approximately 2 weeks after the strike commenced Kenneth Wenselspoke with John Kelly seeking to return to work.Wensel had been in Respondent'semploy for 8 years on a full-time basis.Kelly told him to contact him the follow-ingmorning, which Wensel did.Wensel spoke with John Kelly in Respondent'soffice.John Kelly stated that he "hadn't talked it over with Bill yet" and invitedWensel to return the next day.Wensel returned as instructed and was told againto "come back tomorrow" as he had not discussed the matter with his brother.Accordingly, the following day Wensel returned and spoke with both John andWilliam Kelly.John informed Wensel that he could not take him back on a full-time basis but would give him a part-time job.Wensel stated that he could notsupport his family on part-time wages and Wensel inquired if he could return part-time "for more money." John Kelly advised Wensel that if he could find a betterjob somewhere else to take it but that if he could not to come back and he wouldgive him part-time employment.The conversation ended at this point.At approximately the same juncture, 2 weeks after the commencement of thestrike, employees Ed Wing, Bill Tarbell, David Wenner, and Lester Sleight spoke withWilliam Kelly at Respondent's place of business.Both Wing and Tarbell requestedpermission to return to work and were permitted to do so.However, William Kellytold Sleight, a full-time machine operator, to "check with him later."He toldWenner, who in 1962 had worked full time between March and June, to "come backin the morning."Sleight returned the following day, was told by William Kelly thathe did not have any work for him, and was invited by Kelly to again contact himconcerning the matter.He did not do so.David Wenner did not specifically contact William Kelly the following morningbutWilliam Kelly observed him on the picket line.Neither Kelly nor Wennermentioned the matter of reemployment.On May 3 Esther Dudley contacted William Kelly by telephone seeking to returnto work.Dudley normally worked for Respondent as an order filler from approxi-mately February to July and in the fall.William Kelly informed her that he wouldnot discuss the matter over the telephone and invited her to come to the Company'soffice.Esther Dudley and her sister, Evelyn Burrows, went to the office and soughtreemployment.John Kelly stated that no help was needed "right now" and invitedthe women to contact him in "a couple of days" stating that he "wanted to see howthey was [sic] going to work out."Dudley asked John Kelly if she and her sisterwere "laid off or fired" and Kelly answered, "No, get in touch with me in a coupleof days."On May 7, Dudley called William Kelly by telephone and asked if sheand her sister could come to work.William Kelly answered in the negative statingthat they were going to keep the help that they had hired. In answer to Dudley'sinquiry if she and her sister could "draw unemployment," Kelly told them to "goahead" because they were not "going to let the girls go that they had." 36j.Conclusions as to the Respondent's refusal to bargainThe Respondent raises no issue concerning the majority status of the Union onMarch 30, the date on which it received the Union's letter claiming to represent amajority of Respondent's employees and requesting bargaining.Neither does Re-spondent deny the sufficiency of the Union's claim and request.Respondent restsits defense solely upon its assertion, subsequently advanced before the Board in thessThe name of one former employee, Elvin Whitehead, was deleted by amendment at thehearingasThe record reflects, however, that Lyon was reemployed on March 25, 196336All the foregoing incidents were testified to credibly by the employee participants andare undisputed in the record I credit their testimony. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation hearing and by it rejected,that the individuals employed at its Dans-ville establishment were and are agricultural and/or casual employees.The evidenceestablishes that Respondent's rejection of the Union's bargaining request was predi-cated upon advice of counsel as to the exempt/casual status of the employees andthat its refusal preceded any Board determination of the issue.In its brief Respond-ent admits to "technical unfair labor practices"but asserts their commission resultedfrom acts taken in a good-faith belief that they did not violate the law.Whatever thesurface appeal this plea may have, it can be of no avail here, for the Board inTomThumb Stores,Inc.,123 NLRB 833, and inKeystone Floors, Inc. d/b/a KeystoneUniversal Carpet Company,130 NLRB 4,enfd.306 F.2d 560(C.A. 3), consideredand rejected similar pleas.In theTom Thumbcase the Board held an employermay not refuse to bargain for a traditionally appropriate unit upon the bare claimthat such a unit is inappropriate.In so finding the Board stated:In the instant case the Union was the representative of a majority of theemployees and the unit is appropriate.The statutory requirements had beenmet by the Union and the obligations on the part of the Respondent to bargainhad become fixed.We cannot agree that the Respondent could evade itsobligation by rejection of the unit.We have imposed considerable risk upona union which seeks to enforce its rights under Section 8(a)(5). It mustestablish that it has been designated by an uncoerced majority of the employees,that the unit is appropriate,and that there has been both a demand and arefusal.If there is failure of proof in any one of these conditions its resort tothe Board will have been in vain. It seems both equitable and in conformitywith the statute to impose the same risk upon the employer who denies hisobligation.Under the circumstances we find that no real issue was posed bythe Respondent and that it rejected the proffered contract solely because itobjected to the inclusion of a class of employees,allof them female, whichhad in the past proved troublesome.In electing to rely solely on a contentionwe find to be without merit, it acted at its peril and in violation of the Act.[Footnote citation deleted.]Subsequently in theKeystonecase the Board affirmed a Trial Examiner's rejec-tion of the employer's claim that it was not required to bargain with the unionbecause its refusal was predicated upon a good-faith claim that its salesmen werenot "employees"but independent contractors.I see no ground for distinguishingthis facet of theKeystonedecision from the instant case.Further, here, like the Trial Examiner inKeystone,I do not rely solely uponprecedent for finding,as I do, that Respondent violated Section 8(a)(1) and (5)by its refusal to bargain with the Union.Assuming that Respondent did have agood-faith doubt as to the status of its employees,itdid not seek Board resolutionof the issue by resort to a representation proceeding,nor did it at any time questionthe majority status of the Union.Rather, as hereinafter found,it commenced im-mediately to engage in conduct calculated to undermine the Union'smajority status,thwart its organizational efforts, and interfere with,restrain,and coerce its em-ployees in the exercise of their statutory rights.As the Board stated in theKeystonecase, "[s]uch conduct is manifestly inconsistent with any claim the Respondentacted in good faith when it refused to recognize and bargain with the Union." 37Accordingly in view of the foregoing,I conclude and find that on March 30, 1962,the Union represented a majority of Respondent's employees in a unit appropriatefor collective bargaining and by refusing to meet with the Union and bargain forthe reasons which it advances, Respondent violated Section 8(a)(1) and(5) of theAct.38k.Conclusions as to interference,restraint,and coercionThe instant proceeding involves a Respondent Company of moderate size, head-quartered in a small town and presided over by two brothers who over a period37 See alsoJoy Silk Mills,Inc,85 NLRB 1263,enfd. as modified 185 F. 2d 732(CA.DC.),cert. denied 341 U S 914;Laabs, Inc,128 NLRB 374.ii The merefact that ata date subsequent to its original request that Respondentbargained with it, the Union filed a representation petition,does not mean that the Unionabandoned its demand for bargaining and that the Respondent was relieved of its obliga-tion to bargain. It iswell established that a union's filing of a representation petitiondoes not itself suspend an employer's bargaining obligation,absent evidence of a good-faith doubt.Galloway Manufacturing Corporation,136 NLRB 405, 409. Respondent atno time questioned the Union'smajority status but,rather, as hereinafter found, engagedin a series of interrogations,threats, and promises designed to defeat the Union. KELLY BROTHERS NURSERIES, INC.303of time prior to the incidents here involved through their actions demonstratedtheir willingness to proffer to employees, where possible, assistance in the resolutionof their personal problems and difficulties.To Respondent's chief officials, Johnand William Kelly, employee resortto anoutside force or "third party" for thepurpose of improving working conditions was viewed as an act of disloyalty andingratitude.Learning of the Union's advent and feeling strongly that it had no proper roleto play in their establishment and that it came at a disadvantageous time financiallyand from the standpoint of production, John and William Kelly embarked immedi-ately upon a systematic campaign to dissuade employees from continued allegianceto the Union. Persuasion sometimes took the form of mere unconditional appealto loyalty and to a sense of appreciation for past acts of the benevolence. But moreoften, their coordinated offensive was accomplished by interrogation, threats, promises,and suggestions designed to impede and defeat the Union.Thus, viewed in context one with another, and against the Kellys' fixed refusal torecognize and bargain with the Union, I find the following conduct of John and/orWilliam Kelly was violative of the Act:(1) John Kelly's questioning of Donald Ellis on March 29, whether and why hehad signed an authorization card; and his further interrogation on the same occasionas to the meeting attendance of Cotton, Babcock, and other employees.(2)William Kelly's inquiry made to employee Rounsville on the same day con-cerning his card signing activities.(3) John Kelly's questioning of employee Cotton concerning employee attendanceat a March 26 union meeting; Kelly's use of a list on this occasion and during hisMarch 29 conversation with Donald Ellis purporting to contain names of individ-uals who had attended the meeting; and William Kelly's March 29 interrogation ofemployees Sleight and Lyon if they "knew anything about the Union."(4) John Kelly's statement to Ellis on March 29 that needed benefits could beworked out among employees without a "third party" and that "there would be noUnion as far as he was concerned"; William Kelly's statement during his conversa-tionwithMrs. Rounsville on March 29 in context of a discussion of employeegrievances that he "would not have a third party"; John Kelly's statement to KennethRounsville the next day in context with his suggestion that the employees couldhave their own committee that he had been told by the parish priest that becauseof illness he could not afford a union and "we're not going to have a union";William Kelly's retort to assembled employees in the bulb room on April 3 follow-ing the employee poll rejecting the suggested committee, "Boys, this doesn't lookgood.Iwant you to understand we're not going to have a Union in here.I'm not made of jelly and I'll fight this to the last letter"; William Kelly's state-ment to Rounsville on April 3 following the aforesaidmeeting, incontext of a dis-cussion of the employee committee, that "there won't be any union in here"; andjohn Kelly's answer to employee Kromer's April 26 remark that he would notreturn to work without the Union, wherein Kelly said that "there would be no thirdparty" and that he had "lost a lot of money and he could get along on whatscrounge help he had until we get better."(5)Considered together with the foregoing, the request vigorously and frequentlyadvanced by Respondent's officials at the March 30 storage area meeting, the April3meeting of the employees in the bulb room, the April 13 meeting of male em-ployees in the steel building, and at the April 17 meeting of female employees inthe bulb room, that the employees form a committee for the purpose of discussinggrievances with management without the resort to a "third party"; as well as individ-ual conversations occurring on March 29 between Cotton and William or John Kelly,on March 30 by William and John Kelly with employees Kenneth Rounsville andEd Wing, William Kelly's April 3 and 13 inquiry of Kenneth Rounsville, and hisApril 14 inquiry of Rodney Kromer designed to promote and ascertain the degreeof employee acceptance of the suggestion.(6) John Kelly's April 13 statement to Rounsville that he was "jeopardizing hisjob" by his union activities, Kelly's April 19 statement to Rounsville on the picketline that he "might lose [his] job over this [picketing] ... it's up to you," Kelly'sApril 17 statement to employee Kromer that in the event of a walkout Kromer"would be jeopardizing [his] job," and John Kelly's April 20 admonition to CameronCotton that he "would have nothing to do with the union representatives" and thatCotton was "never to enter his door again."(7) John Kelly's statement to the assembled female employees on April 17 thatin the event of a walkout or strike employees who did not participate therein butremained at work would be "remembered in the future"; John Kelly's statement toEsther Dudley on the picket line to the effect that if she would go back to work hewould give her "more an hour and more in workingtime";William Kelly's similar 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement to Dorothy Owens on the first or second day of the strike that if she wouldreturn to work he could promise "a raise in wages and favoritism in the future";John Kelly's statement to Donald Ellis on April 19 in the context of a return towork request that he would "try to give [the employees] benefits" that were dis-cussed at the April 13 meeting of the male employees.On the other hand, I do not find violative of the Act the Kellys' reminders toemployees of past favors, for they did not contain the implication that future actsof assistance were conditioned upon rejection of the Union; John Kelly's admonitiontoDonald Ellis, devoid of accompanying threats or inducement, not to associatewith Cotton or Babcock who had "tried to cause trouble before"; William Kelly'spicket line request to employee Ed Wing to return to work, unaccompanied by anyinducement to do so; his similar request to Wing on April 28 at Wing's home, forKelly's reference to overtime work merely was to the normal, seasonally opportunityextant and was not advanced as a promise of reward to be accorded Wing alone;nor Kelly's offer to Wing on this occasion of money to tide him over until he got"back to work," for this offer was by its nature not conditioned upon Wing's aban-donment of the strike but was consistent with other acts of generosity extended in thepast by the Kellys to their employees.1.Conclusions as to the refusal to reinstateAs found, before the strike commenced on April 18, Respondent engaged in aseries of incidents designed to interfere with the employees' statutory rights and,further, adamantly refused to bargain with the Union although it had been designatedby a vast majority of the employees as their representative for such purpose.Theseacts were uppermost in the minds of the employees as they convened at the April 17meeting and voted to engage in a strike against Respondent. It is clear that thestrikewas an unfair labor practice strike having been caused by the unfair laborpractices of Respondent, and that the employees who engaged in the strike wereunfair labor practice strikers 39As such, by well-established precedent, they wereentitled to reinstatement to their former positions of employment upon request, dis-placing if necessary newly hired replacements4eIn view of the foregoing I find that strikers Leon Lyon, Kenneth Wensel, DavidWenner, Lester Sleight, Esther Dudley, and Evelyn Burrows made unconditionalrequests for reinstatement and were denied employment.This denial of employ-ment came during the period when the work force and activity were seasonally high;a condition that normally lasted through late May or early June 41Further, there iscredited evidence that during this period Respondent had hired new personnel whichit still retained as of early May 42In these circumstances, the General Counsel establisheda prima faciecase as tothe aforesaid employees by showing Respondent failed to honor their unconditionalrequest that they be reinstated.Accordingly, from the foregoing, I conclude andfind that Respondent violated Section 8 (a) (1) and (3) of the Act by refusing untilthe 1963 season commenced to reinstate the above-named employees to their formerpositions of employment, or to offer them substantially equivalent employment afterthey had made unconditional requests for reinstatement.43Isimilarly conclude and find that Respondent further discriminated againstCameron Cotton.Although there is nothing of record to suggest that Cotton hadat any time requested reinstatement, the futility of such a request is apparent whenit is remembered that on April 20, on the picket line, John Kelly, in effect, chargedsBNationalFurnitureManufacturingCompany,Inc.,130NLRB 712;West CoastLuggageCo, 105 NLRB 414*aWhite's Uvalde Mines,117 NLRB 1128, 1130-1131.41 John Kelly testified that on March 29, 1962, Respondent employed 95 individuals ;on April 12, 1962, 156 on May 3, 146; on May 8, 127; and on June 18, 61."William Kelly's comment to Dudley on May 7 suggests this. John Kelly's remarkstoKromer on April 26, that he could get along on what "scrounge help he had." revealsa resort to replacement personnel"See, eg, WebbFuel Company,135 NLRB 309, enfd 308 F. 2d 936 (CA. 6).Respondent's offer of part-time employment to Kenneth Wensel, a full-time employeeof long standing, did not fulfill Respondent's obligation under the Act I have consideredthe testimony of William Kelly that Leon Lyon, David Wenner, Lester Sleight, andEvelyn Burrows were reemployed on specified dates during March and April 1963Whilethese considerations are pertinent in fashioning an appropriate remedy and of significancein the complaint stage of this proceeding, they do not absolve Respondent from the viola-tions here found KELLY BROTHERS NURSERIES, INC.305him with responsibility for the strike losses and warned Cotton "never to enter hisdoor again." 44While it is clear from the evidence that Donald Ellis, Rodney Kromer, andKenneth Rounsville, like the other employees in question, joined the strike at itsinception and participated in picketing, unlike the other employees above dscussed,they did not seek reinstatement during the period April 27 through May 23, 1962, asalleged in the complaint, or thereafter.Nor upon this record am I able to concludethat their efforts to do so had been rendered constructively futile by Respondent'streatment of other strikers who sought reinstatement.45The evidence suggests thatRespondent reemployed many former strikers and it is established that Respondentreinstated Ed Wing, a striker and member of the group that led the organizationaleffort, and it also reinstated employee Bill Tarbell, who, while not a member of thecommitee, had participated in the strike.Moreover, as bearing on the issue offutility, earlier, during the strike, Respondent had specifically requested each of thethree employees individually to return to work and these requests did not showpersonal animosity deriving from the employees' union or strike activity.No reasonis advanced by the General Counsel for the failure of these employees to individuallymake application.Neither is there affirmative evidence showing their availabilityfor employment by Respondent during the period in queston.Further, there appearto be no contributing factors present to explain their failure to apply such as a mis-taken supposition that a blanket request by the Union had obviated the need forindividual initiative.46It is further to be noted that these individuals were neitheralleged nor shown to have been discharged discriminatorily while engaged in aprotected strike.47In the circumstances, I conclude and find that General Counsel failedto sustainthe separate allegations of discrimination contained in the complaint pertaining toRespondent's asserted discriminatory refusal to reinstate Donald Ellis, RodneyKromer, and Kenneth Rounsville.However, as unfair labor practice strikers theyretained their right to reinstatement upon proper application, as hereinafter discussedin the section entitled "The Remedy." 48IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policiesof the Act.Itwillbe recommended that the Respondent,upon request,bargain collectivelywith Retail Store Employees Union, Local345, AFL-CIO, as the exclusive bargain-ing representative of the employees in the appropriate unit described herein, and,in the event an understanding is reached,embody such understanding in a signedagreement.It has been found that the Respondent discriminated in regard to the hire andtenure of employment of Evelyn Burrows, EstherDudley,LeonLyon,Lester Sleight,David Wenner, and Kenneth Wensel by rejecting their unconditional request forreinstatement to their former or substantially equivalent positions;and against"There is no evidence to suggest that in the spring of 1962, Cotton did not desire re-instatementThis conclusion would not be altered by evidence showingarguendothathe refused Respondent's asserted offer of reinstatement in the spring of 1963. See foot-note 48,infra.4a John Kelly's April 19 remark to Rounsville that he "might lose his job over this[picketing]" contained none of the certainty and volition of his categorical statement thenext day to Cotton.4eCfEfco Manufacturing, Inc.,108 NLRB 245, 248-24947Cf.Happ Brothers Company, Inc ,90 NLRB 1513, 1518-151948At the hearing Respondent offered to prove that in the spring of 1963 it extended un-conditional reinstatement to Ellis, Kromer, and Rounsville, as well as to Cameron Cotton,Kenneth Wensel, and Esther Dudley.This offer of proof was rejected on the groundthat the evidence offered was Insufficient as a defense to the allegations of the complaintto which it was directedbut was properly for the compliance stage of this proceeding.7 3 4-0 7 0-6 4-v o f 14 5-21 306DECISIONSOF NATIONALLABOR RELATIONS BOARDCameron Cotton by rendering any request by him constructively futile.As theevidence reveals that Evelyn Burrows, Leon Lyon, Lester Sleight, and David Wennerwere reemployed by Respondent effective in March or April 1963, no offer of rein-statement to them need be made by the Respondent.However, as it appears thatCameron Cotton, Esther Dudley, and Kenneth Wensel have not been reinstated, itwill be recommended that, to the extent that it has not done so, Respondent offerthem immediate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privileges, dismissing,if necessary, any individual newly hired by Respondent on or after April 18 ,1962.It will further be recommended that the Respondent make whole Evelyn Burrows,Cameron Cotton, Esther Dudley, Leon Lyon, Lester Sleight, David Wenner, andKenneth Wensel for any loss of pay suffered from the date of their original requestsfor reinstatement to the respective dates of their reinstatement, or in the case ofCotton, Dudley, and Wensel, to the date of any unconditional offer of reinstatement,by paying to them whatever sum they would have earned as wages during the period.Backpay shall be computed in accordance with the formula in F.W. WoolworthCompany,90 NLRB 289, together with interest added thereto at the rate and com-pounded in the manner prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.It has been found that Donald Ellis, Rodney Kromer, and Kenneth Rounsvillewere unfair labor practice strikers, who, as of the date of the hearing herein, had notmade application to Respondent for reinstatement to their former position of employ-ment.But evidence offered and rejected at the hearing as properly cognizable at thecompliance stage of this proceeding suggests Respondent in the spring of 1963, mayhave offered them unconditional reinstatement to their former positions of employ-ment.Thus, to the extent that it has not already done so, it will be recommendedthat upon their application Respondent offer them immediate and full reinstatementto their former or substantially equivalent positions of employment dismissing, ifnecessary, any individual newly hired by Respondent on or after April 18, 1962; andmake whole said employees for any loss of pay they may suffer by reason of Respond-ent's refusal, if any, to reinstate them, by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages during a period from5 days after the date of his application to return to work to the date of Respondent'soffer of reinstatement.Backpay shall be computed in accordance with the formulainF.W. Woolworth Company, supra,andIsis Plumbing & Heating Co., supra.As Respondent'soperations are seasonal in nature,and Donald Ellis, RodneyKromer, or Kenneth Rounsville, as well as Cameron Cotton, Esther Dudley, andKenneth Wensel may have been employed on April 18, 1962, in seasonal positions,accordingly, to the extent that any or all of them were so employed, the offer ofreinstatement to that or those individuals,if required,is to become effective at suchtime as the Respondent's next succeeding season begins.No backpay shall be com-puted for Cotton, Dudley, Ellis, Kromer, Rounsville, or Wensel for any period inwhich they normally would not have worked for Respondent, nor shall any sums theyrespectively earned elsewhere during such periods be deducted from any backpaywhich may be due them, respectively.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase,I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Retail Store Employees Union, Local 345, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All warehouse employees,including shipping,packing, and maintenance em-ployees and truckdrivers employed by the Respondent at its Dansville, New York,warehouses,but excluding office clerical employees,professional employees, agri-cultural laborers, guards, night watchmen, and supervisors as defined in the Act,constitutes a unit appropriate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4.On March 30, 1962, and at all times thereafter, the Union was and has beenthe exclusive bargaining representative of all employees in the aforesaid unit for thepurpose of collective bargaining.5.By failing and refusing at all times since March 30, 1962, to bargain with theUnion as the exclusive bargaining representative of the employees in the above-described appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.6.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1) of the Act. RETAIL CLERKS UNION, LOCAL 7 7 0, AFL-CIO, ETC.3077.By discriminating in regard to the hire and tenure of employment of EvelynBurrows, Cameron Cotton,Esther Dudley,Leon Lyon,Lester Sleight,David Wenner,and Kenneth Wensel,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) and(1) of the Act.8.The Respondent has not violated Section 8 (a) (3) and(1) of the Act as allegedin the complaint with respect to Donald Ellis,Rodney Kromer,and Kenneth Rouns-ville,or in any other manner not specifically found herein.[Recommended Order omitted from publication.]Retail Clerks Union,Local770,AFL-CIO, and Retail ClerksInternationalAssociation,AFL-CIOandFood EmployersCouncil, Inc.Retail Clerks Union,Local770,AFL-CIO,and Retail ClerksInternational Association,AFL-CIOandUnited States Hard-ware & Paper Co. and WescoMerchandise Co.Cases Nos.01-CC-280 and 21-CC-287.December 9, 1968SUPPLEMENTAL DECISION AND ORDEROn June 27, 1960, the Board issued its Decision and Order in theabove-entitled case 1 in which it found that Retail Clerks Union,Local 770, AFL-CIO, referred to herein as Retail Clerks or Local770, had violated Section 8(b) (4) (A) and (B) of the Act in effectbefore the 1959 amendments.'Thereafter, Local 770 petitioned the United States Court of Appealsfor the District of Columbia to review and set aside the Board's Order,and the Board filed a cross-petition seeking enforcement of its Order.On July 6, 1961, the court affirmed, as modified in part, the Board'sfinding as to a violation of Section 8(b) (4) (B), set aside the find-ing as to a violation of Section 8(b) (4) (A), and remanded the case"for further findings and conclusions with a view to clarification ofthe Board's disposition of the matter." 3On August 23, 1961, thecourt denied a petition for rehearing filed by U.S. Hardware andWesco, Charging Parties.Thereafter at the Board's request, the parties filed briefs relatingto the issues presented by the court's remand.The Board also heldoral argument at which all parties appeared and participated.The Board has considered the entire record in the case, includingthe oral argument and briefs on remand, and finds as follows :1127 NLRB 1522.2 The language of Section8(b) (4) (A)which is pertinent in this proceeding now appearsas part of Section 8(b) (4) (B).s Retail Clerks Union Local 770, Retail Clerks International Association,AFL-CIO(United States Hardware and Paper Company, atal.) v. N.L.R.B.,296 F. 2d368 (C.A.D.C.).145 NLRB No. 33.